Citation Nr: 1723641	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 13-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for chronic bronchitis. 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973, and from August 1979 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In September 2014 and April 2015, the Board remanded the appeal to the RO for additional development. In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to an increased disability rating for chronic bronchitis, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased disability rating for chronic bronchitis have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In a March 2017 statement, the Veteran's authorized representative indicated that the Veteran wished to withdraw the increased rating claim for chronic bronchitis. See also June 2017 Statement. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed without prejudice. 


ORDER

The appeal of entitlement to an increased disability rating for chronic bronchitis is dismissed. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


